UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1700


In re: DYLAN ALLEN JEFFRIES,

                     Petitioner.



            On Petition for Writ of Mandamus. (4:15-cr-00083-MSD-LRL-1)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Dylan Allen Jeffries, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dylan Allen Jeffries petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. We find the present record does

not reveal undue delay in the district court. Accordingly, we grant leave to proceed in

forma pauperis and deny the mandamus petition.         We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2